Citation Nr: 1704154	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO. 12-26 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1970 to September 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative submitted additional pertinent evidence in January 2013 ((VBMS 01/31/2013) and February 2014 (VBMS 10/08/2013), but did not include a waiver of RO consideration of that evidence. In light of the VA Form 9 date of August 28, 2012, a waiver is required or the case must be remanded for RO consideration. 38 U.S.C.A. § 7105. The Board contacted the Veteran in December 2016 to determine his wishes and he requested that the claim be returned to the RO for initial consideration of the new evidence. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 

2. Readjudicate the remanded claim in light of the additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


